          Case 5:21-cv-00056-gwc Document 8 Filed 03/02/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 DHARANI BHARATHI KORATALA, et al.,
     Plaintiffs,
     v.
 ALEJANDRO MAYORKAS, in his official                    Civil Action No. 21-0210 (CKK)
 capacity as Secretary of the U.S. Department
 of Homeland Security, et al.,
        Defendants.

                                 MEMORANDUM OPINION
                                     (March 2, 2021)

        Dharani Bharathi Koratala and her husband Prudhvi Pemmasani (collectively, “Plaintiffs”)

are foreign nationals residing in Tampa, Florida. See Compl., ECF No. 1, ¶¶ 2–3. Mr. Pemmasani

is presently employed at a Florida company called Techie Brains Inc., as a temporary worker with

E3 immigration status. See id. ¶¶ 3–4. Ms. Koratala was previously employed as an “Application

Software Engineer” with a technology company called Centene Corporation, but was recently

terminated after her employment authorization expired on January 1, 2021. See id. ¶¶ 5, 10. As

of August 3, 2020, Ms. Koratala had filed a Form I-765 Application for Employment

Authorization, seeking renewed employment authorization as an “E3D spouse” of a E3 worker,

but that application still remains pending with the United States Citizenship and Immigration

Services (“USCIS”), at a USCIS service center in Vermont. See id. ¶¶ 9, 30.

       On January 23, 2021, Plaintiffs filed this civil action, seeking “injunctive and mandamus

relief to compel Defendant USCIS to adjudicate [Ms. Koratala’s] pending Form I-539 Extension

application and Form I-765 EAD application and [to] send her Form I-766 EAD card to her, so

that she can continue seeking meaningful employment opportunities.” Id. ¶ 12. In response,

Defendants have now filed a motion to transfer this action to the District of Vermont. See Defs.’

Mot., ECF No. 6, at 1. In their motion, Defendants also request an extension of time to respond to
                                                1
             Case 5:21-cv-00056-gwc Document 8 Filed 03/02/21 Page 2 of 6




Plaintiffs’ complaint following the transfer of this case. See id. Plaintiffs have consented to both

forms of requested relief. See id. Accordingly, and for the reasons set forth below, the Court will

GRANT Defendants’ motion to transfer this action and for an extension of time to respond to

Plaintiffs’ complaint.

  I.    Transfer to the District of Vermont

        Under 28 U.S.C. § 1404(a), this Court “may transfer any civil action to any other district

or division where it might have been brought,” “[f]or the convenience of parties and witnesses”

and “in the interest of justice.” “The Court has ‘broad discretion’ to transfer a case under section

1404,” Rossville Convenience & Gas, Inc. v. Barr, 453 F. Supp. 3d 380, 385 (D.D.C. 2020)

(quoting In re Scott, 709 F.2d 717, 719 (D.C. Cir. 1983)), but must exercise this discretion on the

basis of an “individualized, case-by-case” analysis of whether transfer is appropriate, Stewart Org.,

Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). “Determining whether transfer is appropriate pursuant

to section 1404(a) calls for a two-part inquiry.” Bourdon v. United States Dep’t of Homeland Sec.,

235 F. Supp. 3d 298, 304 (D.D.C. 2017). “First, the Court must ask whether the transferee forum

is one where the action ‘might have been brought’ originally.” Id. (quoting 28 U.S.C. § 1404(a)).

“Second, the Court must consider whether private and public interest factors weigh in favor of

transfer.”   Id.   “The party moving to transfer venue bears the burden of establishing that

convenience and the interests of justice weigh in favor of transfer.” Id. at 303.

        Here, Defendants move to transfer this case to the District of Vermont. As an initial matter,

the Court has no trouble concluding that Plaintiffs “might have brought” this action within that

judicial district. Bourdon, 235 F. Supp. 3d at 304 (quoting 28 U.S.C. § 1404(a)). Venue would be

proper in this case “in any judicial district in which (A) a defendant in the action resides, (B) a

substantial part of the events or omissions giving rise to the claim occurred . . . or (C) the plaintiff



                                                   2
           Case 5:21-cv-00056-gwc Document 8 Filed 03/02/21 Page 3 of 6




resides.” 28 U.S.C. § 1391(e)(1) (emphasis added). In this case, Plaintiffs’ claims derive from the

government’s alleged delay in adjudicating Ms. Koratala’s pending I-539 and I-765 EAD

applications. See, e.g., Compl. ¶ 48. Because those applications remain pending at a USCIS

service center in Vermont, see id. ¶ 30, a substantial part of the alleged omissions giving rise to

Plaintiffs’ claims occurred in Vermont, and therefore within the state’s single federal judicial

district, see Chauhan v. Napolitano, 746 F. Supp. 2d 99, 103 (D.D.C. 2010). Moreover, Plaintiffs

have named as a defendant, Ms. Laura B. Zuchowski, the Director of the USCIS Vermont Service

Center. See Compl. ¶ 24(d). Ms. Zuchowski’s status as a resident of Vermont supplies another

basis for venue in the District of Vermont. See 28 U.S.C. § 1391(e)(1)(A). For these reasons, the

Court concludes that Plaintiffs could have originally filed the present action in the District of

Vermont.

       Next, the Court must consider whether the private and public interests weigh in favor of a

transfer to the District of Vermont. “Private interest considerations include: (1) the plaintiffs’

choice of forum”; “(2) the defendants’ choice of forum; (3) whether the claim arose elsewhere; (4)

the convenience of the parties; (5) the convenience of the witnesses of the plaintiff and defendant”;

and “(6) the ease of access to sources of proof.” Rossville Convenience & Gas, Inc., 453 F. Supp.

3d at 385–86. Public interest considerations include: “(1) the transferee’s familiarity with the

governing laws; (2) the relative congestion of the calendars of the potential transferee and

transferor courts; and (3) the local interest in deciding local controversies at home.” Id. at 386;

see also Bourdon, 235 F. Supp. 3d at 308.

       Within this framework, the Court first finds that the “private interest considerations” weigh

in favor of transfer. To begin, Plaintiffs have consented to Defendants’ request for a transfer to the

District of Vermont. See Defs.’ Mot., ECF No. 6, at 1. As such, the private “choice of forum”



                                                  3
           Case 5:21-cv-00056-gwc Document 8 Filed 03/02/21 Page 4 of 6




considerations weigh in favor of the District of Vermont, as all parties have now consented to that

judicial forum. Additionally, the District of Columbia is not Plaintiffs’ home district, further

minimizing any deference owed to Plaintiffs’ original selection of this judicial district as a forum

for their claims. See Chauhan, 746 F. Supp. 2d at 103. Next, the private interest analysis considers

the derivation of Plaintiffs’ claims. As noted above, Ms. Koratala’s pending visa applications are

being processed within a USCIS service center in Vermont. Accordingly, Plaintiffs’ claims derive

in large part from the agency’s conduct carried out within the District of Vermont, the transferee

judicial district now in question. See id. This factor, therefore, also weighs in favor of transfer.

       Finally, the remaining private interest factors consider convenience for the parties and for

potential witnesses, as well as the procurement of potential evidence. See Rossville Convenience

& Gas, Inc., 453 F. Supp. 3d at 385–86. To start, the Court observes that Defendants have

requested the transfer in question, and the Court, therefore, presumes that the transferee forum will

present sufficient conveniences to Defendants. The Court also notes that while Plaintiffs do not

reside in Vermont, they have consented to the District of Vermont as a judicial forum. See Defs.’

Mot., ECF No. 6, at 1. Moreover, because Plaintiffs do not live in the District of Columbia, the

Court does not find that this judicial district presents any obvious conveniences for Plaintiffs that

might militate against transfer. Finally, the Court finds that because the District of Vermont

comprises the USCIS service center processing Ms. Koratala’s visa application, a transfer to that

judicial district will generate added conveniences for the purposes of potential witnesses and the

collection of relevant documentation. In sum, and for the reasons set forth herein, the Court

concludes that the balance of private interests weighs in favor of a transfer to the District of

Vermont. See 28 U.S.C. § 1404(a).




                                                  4
           Case 5:21-cv-00056-gwc Document 8 Filed 03/02/21 Page 5 of 6




       The Court also finds that the public interests ultimately weigh in favor of transfer. As an

initial matter, the first two public interest factors, which concern the congestion of the respective

courts’ dockets and their familiarity with the legal issues presented, provide little guidance.

Rossville Convenience & Gas, Inc., 453 F. Supp. 3d at 386. Plaintiffs’ complaint raises questions

under federal law, with which both this Court and courts in the District of Vermont “are equally

familiar.” Bourdon, 235 F. Supp. 3d at 309. Moreover, as Defendants explain, both the District

of Vermont and this judicial district confront congested dockets. See Defs.’ Mot., ECF No. 6, at 5.

Accordingly, these two public interest factors remain neutral. The final public interest factor,

however, emphasizes the value of deciding local controversies “at home.” Bourdon, 235 F. Supp.

3d at 308. In considering this factor, “several courts in this Circuit have concluded [that] the

district in which the relevant USCIS Field Office is located is better positioned to be involved in

dictating the priorities of a local USCIS office and may have a superior interest in doing so.”

Aishat v. U.S. Dep’t of Homeland Sec., 288 F. Supp. 3d 261, 271 (D.D.C. 2018) (internal quotations

and citations omitted); see also Chauhan, 746 F. Supp. 2d at 105. The Court finds this assessment

persuasive and concludes here that the “local interests” in this case favor the District of Vermont,

the locus of the USCIS service center processing Ms. Koratala’s pending application.

       In sum, the Court finds that both the private and public interests weigh in favor of a transfer

of this action to the District of Vermont. Accordingly, the Court concludes that such a transfer is

“in the interests of justice” and will GRANT Defendants’ motion to transfer this case to the District

of Vermont, pursuant to 28 U.S.C. § 1404(a).

 II.   Extension of Time to Respond to Complaint

       Defendants have also moved for an extension of time to respond to Plaintiffs’ complaint.

See Defs.’ Mot., ECF No. 6, at 5. In their motion, Defendants explain that upon a transfer to the



                                                 5
           Case 5:21-cv-00056-gwc Document 8 Filed 03/02/21 Page 6 of 6




District of Vermont, a new Assistant United States Attorney will be assigned to this case, and that

new attorney will need “sufficient time to review the case file, discuss this matter with the relevant

agencies, and formulate an appropriate response to Plaintiffs’ complaint.” Id. Plaintiffs have

consented to this request. See id. at 1. Accordingly, and for good cause shown, the Court will

GRANT Defendants’ request for an extension of time to respond to Plaintiffs’ complaint. See

FED. R. CIV. P. 6(b).

                                                ****

       For the reasons set forth in this Memorandum Opinion, the Court will GRANT Defendants’

[6] Consent Motion to Transfer and Extend. An appropriate Order accompanies this Memorandum

Opinion.


Dated: March 2, 2021
                                                          /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                  6
